Title: To Benjamin Franklin from Jonathan Williams, Jr., 24 November 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin



Dear & hond Sir.Nantes 24. 9bre. 1782.
Since writing you about the Prisoners on Parole and others who wanted their Parole, I am informed by the Officer of the Garrison here that if I will add these Prisonners to those now in Rochelle a Cartel may be immediately procured to send them off together, specifying the Distinctions of the Flags under which they were taken & carried account to each Nation accordingly.— As this will save much Expence & Time, & relieve a number of poor Fellows the keeping of whom is of no use, I beg you will give me authority to conform, and I will take Care to have the proper Returns made of Rank Quality &ca. The Paroles I asked your permission for I will take as proper but the common men will go in Accot with the Board of Sick & hurt as is usual.
As I shall be obliged very soon to be in L’Orient, so request as early an Answer as possible, more especialy as there are Ladies in the Question & I know you are as little inclined as myself to make them suffer the Delays & Hardships incident to War.
I am with the highest Respect Your dutifull & affectionate
Jona Williams J


I have spoken to Mr Dobré & he told me you had written to send these people to Morlaix, but as there is no Cartel there & as the present proposed mode will save both Time & Expence we shall wait your answer.
I find since writing that the Ladies and some of the officers wish to go home by Paris, these I shall take Paroles from as far as passy & then leave them to your future Disposal. JWJ
Doctor Franklin.

 
Notation: Jona. Williams Nantes 24: 9bre 1782
